Case: 13-10320      Document: 00512975070         Page: 1    Date Filed: 03/19/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-10320
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 19, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JESUS ISRAEL GUARDADO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3-12-CR-204-1


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jesus Israel
Guardado has moved for leave to withdraw and has filed a brief and
a supplemental brief in accordance with Anders v. California, 386 U.S. 738
(1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Guardado
has filed responses to the original brief and to the supplemental brief. We have
reviewed counsel’s briefs and the relevant portions of the record reflected


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10320    Document: 00512975070     Page: 2   Date Filed: 03/19/2015


                                 No. 13-10320

therein, as well as Guardado’s responses. We concur with counsel’s assessment
that this appeal presents no nonfrivolous issue for appellate review. Although
Guardado urges this court to consider whether his attorney provided effective
assistance of counsel under the Sixth Amendment, we conclude that the record
is insufficiently developed on the pertinent issues, and we therefore decline to
consider the matter. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir.
2014).   Guardado may assert ineffective-assistance-of-counsel claims in a
habeas corpus motion under 28 U.S.C. § 2255.         The motion for leave to
withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2